Citation Nr: 0515852	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-30 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The veteran testified before the 
undersigned at a hearing at the RO in April 2005.  The 
veteran submitted evidence at the hearing, along with a 
signed statement agreeing to waive initial consideration of 
the additional evidence by the RO.  In May 2005, the Board 
determined that there was sufficient cause to advance the 
veteran's case on the Board's docket. 


FINDING OF FACT

Giving the veteran the benefit of the doubt, the objective 
and competent medical evidence demonstrates that residuals of 
a cold injury, including residual neuropathy and mycotic 
infection of the toenails of both feet, are attributable to 
his active military service.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, residuals of a cold 
injury, including residual neuropathy and mycotic infection 
of the toenails of both feet, were incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.  

The Board has considered the veteran's service connection 
claim with respect to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5100, et. seq. (West 2002).  In 
addition, the Board notes that there are only a few service 
medical records (SMRs) on file.  In an October 1985 response 
to the RO's request for records, the National Personnel 
Records Center (NPRC) advised that there were no records were 
on file at the NPRC and it was thought that the veteran's 
records were destroyed in a fire at that facility.  In cases 
where the veteran's SMRs are unavailable through no fault of 
the veteran, there is a heightened obligation to assist the 
veteran in the development of his case.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  However, given the favorable outcome 
set forth below, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the VCAA or attempt to 
retrieve additional SMRs, would not be justified.  In other 
words, the veteran will not be prejudiced by the Board 
proceeding to a decision in this matter since the outcome 
represents a full grant of the benefits for the service 
connection claim.



II. Service Connection

The veteran's contends that he has residuals of a cold injury 
attributable to his service in Korea in 1945 and 1946.  
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.  § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

During his April 2005 hearing, the veteran testified that he 
served in an Engineers Boat and Shore Regiment from June 1945 
to October 1946.  He further asserted that he served in 
Inchon, Korea, beginning in September 1945, and that he 
currently has residuals from cold injury as a result of his 
service in Korea during the winter (December 1945 through 
February 1946).  

The two primary issues to address on this appeal are whether 
the veteran has residuals of a cold injury and whether those 
residuals can be attributed to winter service in Korea, as 
claimed by the veteran.  

With regards to whether the veteran has residuals of a cold 
injury, according to a VA examination for Cold Injury 
Protocol dated in September 2001, the veteran complained of 
exposure to cold weather in Korea without any heat.  The 
veteran stated that he slept with boots and clothes on, and 
that his whole body was exposed to cold weather.  Despite 
feeling that his feet were burning and cold, he did not seek 
medical treatment at that time.  He complained that he 
experienced burning in his feet and restlessness in his legs, 
and that he could not walk long distances because his legs 
got numb.  He also complained that he had a fungal infection 
of his feet and toenails, and was treated for 60 days, 
however his toenails grew weak and irregular.  

Examination revealed the veteran's toenails were thick and 
yellowish in color with evidence of fungus infection.  The 
veteran had somewhat decreased sensory perception with the 10 
gram nylon monofilament.  Femoral pulses were present and 
strong.  Popliteal pulses were palpable.  Peripheral pulses, 
including dorsalis pedis pulses and posterior tibial pulses, 
were present volume 2+.  The diagnosis was cold injury with 
residual neuropathy and mycotic infection of the toenails of 
both feet.    

The medical findings from the September 2001 VA examination 
summarized above are also supported by a VA medical record 
and addendum dated in April 2001.  At that time, the examiner 
determined that the veteran's foot complaints were as likely 
as not related to his given history of cold exposure during 
his time in Korea.  This examiner did not find the clinical 
evidence inconsistent with the history provided by the 
veteran.

While the medical evidence supports a finding for residuals 
of cold injury, the RO denied the claim in the September 2002 
rating decision.  The basis for the denial was that there was 
no evidence of incurrence of cold injuries in service.  
Specifically, the RO determined that there was no evidence 
that the veteran served in any severe cold weather or in 
combat, which it would be reasonable to concede exposure to 
extreme cold.

Upon review, the record includes a WD AGO Form 100, 
Separation Qualification Record, indicating that the veteran 
was assigned to the 592nd Engineer Boat and Shore Regiment 
(592nd Regiment) as a Longshoreman.  His duties included 
handling all types of cargo in the hold and wharf by hand, 
hand trucks, and platform trucks.  The veteran served in the 
Asiatic-Pacific Theater from June 1945 to October 1946.  No 
evidence of record contradicts this record.  

Military history records received from the veteran at his 
hearing, and evidently obtained from the Internet, include a 
record noting that following the end of World War II, the 
592nd Regiment served with other regiments under the 2d 
Engineering Special Brigade.  Immediately after World War II 
ended in the Pacific, the 2nd Engineering Special Brigade was 
an occupational force that served in both Japan and Korea 
beginning in September 1945.  

The essential question is whether the veteran served with the 
2d Engineering Special Brigade in Japan or Korea from 
December 1945 through February 1946.  Here, in support of his 
claim that he served as part of the occupational force 
located in Korea, the veteran provided a copy of his Army 
Exchange Service Ration Card from Korea that expired in 
October 1946.  There is also evidence in the SMRs that the 
veteran was treated for malaria in Korea in September 1946.  
Indeed, the veteran is service-connected for malaria based on 
the SMRs from September 1946.  

Thus, as noted by the RO, the evidence documents that the 
veteran served in Korea in September and October 1946, but 
there is no objective evidence that he served in Korea in 
December 1945 through February 1946, other than his 
statements to that effect.  However, the Board notes that 
there is also no evidence to demonstrate that the veteran 
served anywhere else but in Korea from September 1945 to 
October 1946.  Moreover, the SMRs and Ration Card support the 
veteran's testimony that he served in Inchon, Korea, as part 
of the occupational force, certainly through the end of 
October 1946.  

While the 2nd Engineering Special Brigade was divided into 
two occupational forces in September 1945 (Japan and Korea), 
there is nothing in the record to show that the veteran 
served in Japan from December 1945 through February 1946 and 
then transferred to Korea, after the winter.  The veteran's 
honorable discharge record indicates that his awards and 
citations include an occupation ribbon (Japan), however, 
Korea was occupied by Japan during World War II.  The 
occupation ribbon (Japan) is not evidence that the veteran 
actually served in Japan or, more significantly, that he did 
not serve in Korea during the time in question.  

The Board finds the veteran to be a credible witness.  Giving 
the veteran the benefit of the doubt, the Board can find no 
objective basis to conclude that he served with the 2d 
Engineer Special Brigade in Japan from December 1945 to 
February 1946, when all the evidence, including the veteran's 
uncontradicted testimony, indicates that the veteran served 
in Korea at that time.  

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for residuals of a 
cold injury, including residual neuropathy and mycotic 
infection of the toenails of both feet, is in order. 


ORDER

Service connection for residuals of a cold injury, including 
residual neuropathy and mycotic infection of the toenails of 
both feet, is granted.  



	                        
____________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


